 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SHANE MONROE BOWDEN,                               Case No. 1:19-cv-01769-SAB (PC)
12                        Plaintiff,
                                                         ORDER STRIKING PLAINTIFF’S
13            v.                                         COMPLAINT FOR LACK OF SIGNATURE

14    CALIFORNIA DEPARTMENT OF                           (ECF No. 1)
      CORRECTIONS, et al.,
15
                          Defendants.                    THIRTY (30) DAY DEADLINE
16

17          Plaintiff Shane Monroe Bowden is a state prisoner proceeding pro se in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s complaint, filed on December 18, 2019. (ECF

20   No. 1.) A review of Plaintiff’s complaint reveals that Plaintiff did not sign the complaint under

21   penalty of perjury. All filings submitted to the Court must bear the signature of the filing party.

22   Local Rule 131; Fed. R. Civ. P. 11(a). Therefore, Plaintiff’s complaint must be stricken from the

23   record as deficient. Plaintiff must file a complaint, signed under penalty of perjury with an

24   original signature, in order for this case to proceed.

25          Based on the foregoing, it is HEREBY ORDERED that:

26          1.      Plaintiff’s complaint, filed on December 18, 2019, (ECF No. 1), is STRICKEN

27                  from the record for lack of signature;

28   ///
                                                         1
 1            2.      The Clerk of Court is directed to send Plaintiff a blank civil rights complaint form;

 2            3.      Within thirty (30) days from the date of service of this order, Plaintiff shall file a

 3                    complaint, signed under penalty of perjury with an original signature; and

 4            4.      Failure to comply with this order will result in the recommendation to a District

 5                    Judge that this action be dismissed for failure to obey a court order and failure to

 6                    prosecute. Local Rule 110.

 7
     IT IS SO ORDERED.
 8

 9   Dated:        December 23, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
